Case 6:21-cv-06090-RTD-BAB Document 18             Filed 05/24/21 Page 1 of 1 PageID #: 55




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF ARKANSAS
                             CENTRAL DIVISION

 DASHOTTA/ DATRAN LION/JONES                                                   PLAINTIFF
 ADC #148795

 v.                          CASE NO. 4:20-CV-01054-BSM

 DEXTER PAYNE, et al.                                                      DEFENDANTS

                                          ORDER

        After carefully reviewing United States Magistrate Judge J. Thomas Ray’s proposed

 findings and recommendations (RD) [Doc. No. 12] and the entire record, the RD is adopted.

 Dashotta Jones may proceed with his claim against Doe, but his claims against Payne,

 Griffin, Dillard, Stump, Davis, and Swift are dismissed without prejudice. This case is

 transferred to the United States District Court for the Western District of Arkansas because

 that is the appropriate venue. 28 U.S.C. § 1404(a).

        IT IS SO ORDERED this 24th day of May, 2021.




                                                    UNITED STATES DISTRICT JUDGE
